DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 10,970,983 B2
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent US 10,970,983 B2 in view of Scalisi et al. (US 2015/0049191 A1) (hereinafter Scalisi).

Instant - 17/218,253
Patent US 10,970,983 B2
21. An apparatus for use with a motion detector and a camera, the camera adapted to operate in a lower-power mode and a higher-power mode, the camera consuming less power in the lower-power mode than in the higher-power mode, the apparatus comprising:
1. An apparatus for use with a motion detector and a camera, the camera adapted to operate in a lower-power mode and a higher-power mode, the camera consuming less power in the lower-power mode than in the higher-power mode, the apparatus comprising:
at least one processor;
at least one processor;
a first transceiver to communicate wirelessly according to a first wireless communication protocol; and
a first transceiver to communicate wirelessly according to a first wireless communication protocol; and
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method, the method comprising:
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method, the method comprising:
in response to the motion detector detecting motion at a dwelling, instructing the camera to exit the lower-power mode, wherein instructing the camera to exit the lower-power mode comprises communicating at least one message to the camera via the first transceiver and according to the first wireless communication protocol; and
in response to the motion detector detecting motion at a dwelling, instructing the camera to exit the lower-power mode, wherein instructing the camera to exit the lower-power mode comprises communicating at least one message to the camera via the first transceiver and according to the first wireless communication protocol; and
in response to determining that the motion at the dwelling satisfies at least one condition, 
in response to determining that the motion corresponds to a person, 
triggering the camera to capture an image and/or video and to transmit the image and/or video to the Internet via a second wireless communication protocol.
triggering the camera to capture an image and/or video and to transmit the image and/or video to the Internet via a second wireless communication protocol,



Although the claims are not identical, they are not patentably distinct from each other because claim 21 of the instant application differs from claim 1 of US 10,970,983 B2 in that the instant application discloses the limitations of determining that the motion at the dwelling satisfies at least one condition. 
However, these limitation are known in the art as evidenced by Scalisi as noted below, wherein Paragraphs [0280] & [0598] discuss of the security system 202 can take a picture 208 with the camera assembly 208 in response to detecting motion via motion detector 218, where visitor is located near entry way, reading on as the condition.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify US 10,970,983 B2 add the teachings of Scalisi as above, to detect motion in activating security and surveillance systems that deters unwanted visitors, as discussed in Paragraphs [0007], [0280], and [0598].

Regarding claims (22-40), claims (22-40) in the instant application correspond to claims (1, 3, 5-7, 7-8, 8-12, 11, 14, 14, 17, 19-20, and 19), respectively, in US 10,970,983 B2. 

This is a nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-27, 35-36 & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (US 2015/0049191 A1) (hereinafter Scalisi) in view of Devaul et al. (US 2015/018333 A1) (hereinafter Devaul). 

Regarding claim 21, Scalisi discloses an apparatus for use with a motion detector and a camera [Paragraph [0356]-[0358] & [0372], Fig. 11, Security system 202 as apparatus, used with IR detector 470 or proximity sensor as motion sensor, and camera assembly], the camera adapted to operate in a lower-power mode and a higher-power mode, the camera consuming less power in the lower-power mode than in the higher-power mode [Paragraph [0143]-[0144], camera in sleep mode, standby mode, or alert mode, wherein sleep mode consumes less power than alert mode], the apparatus comprising:
at least one processor [Paragraph [0361] & [0441]-[0445], Processor];
a first transceiver to communicate wirelessly according to a first wireless communication protocol [Paragraph [0361], [0375], Security system 202 includes wireless communication module 504 with antenna, as transceiver, operating in WIFI wireless as first wireless communication protocol]; and
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method [Paragraph [0361] & [0441]-[0445], Memory 2504 including operating system and at least one application program to implement features], the method comprising:
in response to determining that the motion at the dwelling satisfies at least one condition, triggering the camera to capture an image and/or video [Paragraph [0280] & [0598], Security system 202 can take a picture 208 with the camera assembly 208 in response to detecting motion via motion detector 218, where visitor is located near entry way].
However, Scalisi does not explicitly disclose in response to the motion detector detecting motion at a dwelling, instructing the camera to exit the lower-power mode, wherein instructing the camera to exit the lower-power mode comprises communicating at least one message to the camera via the first transceiver and according to the first wireless communication protocol; and
in response to determining that the motion at the dwelling satisfies at least one condition, triggering the camera to capture an image and/or video and to transmit the image and/or video to the Internet via a second wireless communication protocol.
Devaul teaches in response to the motion detector detecting motion at a dwelling, instructing the camera to exit the lower-power mode, wherein instructing the camera to exit the lower-power mode comprises communicating at least one message to the camera via the first transceiver and according to the first wireless communication protocol [Paragraph [0080]-[0082] & [0097], Fig. 4, Alternatively, another device, e.g. nearby motion sensing device, may inform/wake-up anthropomorphic device 402, as camera, via BLUETOOTH, as first wireless communication protocol using transceiver through communication interface]; and
in response to determining that the motion at the dwelling satisfies at least one condition, triggering the camera to capture an image and/or video [Paragraph [0080]-[0082], [0088] & [0097], Fig. 4, nearby motion sensing device, may inform/wake-up anthropomorphic device 402, as camera, and aim cameras towards user to capture video] and to transmit the image and/or video to the Internet via a second wireless communication protocol [Paragraph [0041], [0088] & [0097], Fig. 4, At step 414, anthropomorphic device 402 may transmit some or all of the captured video to server 406, through WiMAX transceiver as second wireless communication protocol communicating with network].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the apparatus of Scalisi the camera activation algorithm and wireless transmission features taught by Devaul since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the camera is activated from a sleep state via BLUETOOTH by a motion sensor and then the camera transmits video data through the network to the server via WiMAX wireless communication protocol.

Regarding claim 22, Scalisi and Devaul disclose the apparatus of claim 21, and are analyzed as previously discussed with respect to the claim.
Furthermore, Devaul teaches wherein the first wireless communication protocol is a wireless personal area network protocol (WPAN) [Paragraph [0080]-[0082] & [0097], Fig. 4, nearby motion sensing device, may inform/wake-up anthropomorphic device 402, as camera, via BLUETOOTH, as WPAN first wireless communication protocol] and the second wireless communication protocol is a wireless local area network (WLAN) or wireless wide area network (WWAN) protocol [Paragraph [0041], [0088] & [0097], Fig. 4, At step 414, anthropomorphic device 402 may transmit some or all of the captured video to server 406, through WiMAX transceiver as WWAN second wireless communication protocol].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the apparatus of Scalisi the camera activation algorithm and wireless transmission features taught by Devaul since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the camera is activated from a sleep state via BLUETOOTH by a motion sensor and then the camera transmits video data through the network to the server via WiMAX wireless communication protocol.

Regarding claim 24, Scalisi and Devaul disclose the apparatus of claim 21, and are analyzed as previously discussed with respect to the claim.	Furthermore, Scalisi discloses wherein determining that the motion at the dwelling satisfies at least one condition comprises: determining that the motion corresponds to a body; and detecting the body within a threshold distance of the dwelling [Paragraph [0013]-[0014], Proximity threshold is within 5 feet].

Regarding claim 25, Scalisi and Devaul disclose the apparatus of claim 24, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein:
the threshold distance is a second threshold distance [Paragraph [0013]-[0014], Proximity threshold is within 5 feet];
detecting motion at the dwelling with the motion detector comprises detecting motion within a first threshold distance of the dwelling, the first threshold distance being greater than the second threshold distance [Paragraph [0013]-[0014], Proximity threshold is 100 ft, 50 ft, 20 ft, and 10 ft, all greater than second threshold distance of 5 feet].

Regarding claim 26, Scalisi and Devaul disclose the apparatus of claim 24, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein triggering the camera to capture an image and/or video [Paragraph [0598], Security system 202 can take a picture 208 with the camera assembly 208 in response to detecting motion via motion detector 218] comprises triggering the camera to capture an image and/or video of the body [Paragraph [0266], Camera assembly 208 has a good view of the person capturing image of the person’s face].

Regarding claim 27, Scalisi and Devaul disclose the apparatus of claim 24, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein the body comprises a human body [Paragraph [0266], Camera assembly 208 has a good view of the person capturing image of the person’s face].

Regarding claims (35-36 & 38-40), method claims (35-36 & 38-40) correspond to apparatus claims (21-22, 24-25 & 27), respectively, and therefore are also rejected for the same reasons of obviousness as listed above.
Furthermore, Scalisi discloses wherein the method is performed by a wireless bridge in communication with the motion detector and the camera [Paragraph [0330], Wi-Fi router 328, as wireless bridge, in communication with doorbell button or proximity sensor as motion detector, and camera assembly located in 320 security system sending video].

Claims 23, 28-29, 31-34 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (US 2015/0049191 A1) (hereinafter Scalisi) and Devaul et al. (US 2015/018333 A1) (hereinafter Devaul) in view of Siann et al. (US 2009/0189981 A1) (hereinafter Siann). 

Regarding claim 23, Scalisi and Devaul disclose the apparatus of claim 21, and are analyzed as previously discussed with respect to the claim.
However, Scalisi and Devaul do not explicitly disclose the particulars of claim 23.
Siann teaches wherein:
the camera comprises a second transceiver to communicate wirelessly according to the first wireless communication protocol [Paragraph [0159]-[0162], Fig. 3, Wireless camera’s radio comprising multiple radios, as second transceiver],
the camera further comprises a third transceiver to communicate wirelessly according to the second wireless communication protocol [Paragraph [0075], [0108] & [0159]-[0162], Fig. 3, Wireless camera low-bandwidth radio as third transceiver, receiving commands from base station through Internet], and
triggering the camera to capture an image and/or video comprises instructing the camera to capture the image and/or video and to transmit the image and/or video to the Internet via the third transceiver [Paragraph [0075], [0108] & [0237], Base stations connected to the Internet issue commands to wireless cameras to record personnel].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Scalisi to incorporate and implement the wireless transceivers of Siann as above, to output video feeds and respond to control signals received from low-power, low-bandwidth radio channels, reducing the need for power and time consuming mechanisms (Siann, Paragraph [0162]).

	Regarding claim 28, system claim 28 is drawn to the system having limitations similar to the apparatus of claim 23 treated in the above rejection. Therefore, system claim 8 corresponds to apparatus claim 23 and is rejected for the same reasons of obviousness as used above.
	Furthermore, Scalisi discloses of a motion detector, camera, at least one computing device, and at least one control circuit [Paragraph [0330], [0346], [0361], [0421] & [0441]-[0445], Proximity sensor 324, as motion detector, camera assembly 208, security system 320 as computing device, and processor as control circuit].

Regarding claim 29, Scalisi, Devaul, and Siann disclose the system of claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Devaul teaches wherein the first wireless communication protocol is a wireless personal area network protocol (WPAN) [Paragraph [0080]-[0082] & [0097], Fig. 4, nearby motion sensing device, may inform/wake-up anthropomorphic device 402, as camera, via BLUETOOTH, as WPAN first wireless communication protocol  and the second wireless communication protocol is a wireless local area network (WLAN) or wireless wide area network (WWAN) protocol [Paragraph [0041], [0088] & [0097], Fig. 4, At step 414, anthropomorphic device 402 may transmit some or all of the captured video to server 406, through WiMAX transceiver as WWAN second wireless communication protocol].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the system of Scalisi the camera activation algorithm and wireless transmission features taught by Devaul since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the camera is activated from a sleep state via BLUETOOTH by a motion sensor and then the camera transmits video data through the network to the server via WiMAX wireless communication protocol.

Regarding claim 31, Scalisi, Devaul, and Siann disclose the system of claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Siann teaches wherein the camera is configured to, in response to receiving the at least one second message [Paragraph [0075], [0108] & [0159]-[0162], Fig. 3, Wireless camera low-bandwidth radio as third transceiver, receiving commands as second message from base station through Internet], capture the image and/or video and transmit the image and/or video via the second transceiver and according to the second wireless communication protocol [Paragraph [0075], [0108] & [0237], Base stations connected to the Internet issue commands to wireless cameras to record personnel]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Scalisi to incorporate and implement the wireless transceivers of Siann as above, to output video feeds and respond to control signals received from low-power, low-bandwidth radio channels, reducing the need for power and time consuming mechanisms (Siann, Paragraph [0162]).

Regarding claim 32, Scalisi, Devaul, and Siann disclose the system of claim 28, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein determining that the motion at the dwelling satisfies at least one condition comprises: determining that the motion corresponds to a body; and detecting the body within a threshold distance of the dwelling [Paragraph [0013]-[0014], Proximity threshold is within 5 feet].

Regarding claim 33, Scalisi, Devaul, and Siann disclose the system of claim 32, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein: the threshold distance is a second threshold distance [Paragraph [0013]-[0014], Proximity threshold is within 5 feet]; detecting motion at the dwelling with the motion detector comprises detecting motion within a first threshold distance of the dwelling, the first threshold distance being greater than the second threshold distance [Paragraph [0013]-[0014], Proximity threshold is 100 ft, 50 ft, 20 ft, and 10 ft, all greater than second threshold distance of 5 feet].

Regarding claim 34, Scalisi, Devaul, and Siann disclose the system of claim 32, and are analyzed as previously discussed with respect to the claim.
Furthermore, Scalisi discloses wherein the body comprises a human body [Paragraph [0266], Camera assembly 208 has a good view of the person capturing image of the person’s face].

Regarding claim 37, method claim 37 corresponds to apparatus claim 23, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (US 2015/0049191 A1) (hereinafter Scalisi), Devaul et al. (US 2015/018333 A1) (hereinafter Devaul), and Siann et al. (US 2009/0189981 A1) (hereinafter Siann) in view of Howarter et al. (US 2008/0129498 A1) (hereinafter Howarter). 

Regarding claim 30, Scalisi, Devaul, and Siann disclose the system of claim 28, and are analyzed as previously discussed with respect to the claim.
However, Scalisi, Devaul, and Siann do not disclose the particulars of claim 30.
Howarter teaches wherein: the motion detector comprises a fourth transceiver configured to communicate according to the first wireless communication protocol [Paragraph [0038], Doorbell 308 as motion detector including wireless transceiver receiving and sending signals in wireless communication protocol]; and
receiving the indication that the motion detector detected motion comprises receiving at least one third message via the third transceiver, the at least one third message indicating that motion was detected [Paragraph [0053]-[0058], Figs. 5-6, User activates camera upon motion detection notification and deciding to view camera image through wireless signal using cell phone or set top box antennas/transceivers].
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include in the system of Scalisi the camera activation technique as taught by Howarter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the wireless camera is activated through a wireless communication protocol.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487